     Case 1:19-cv-01030-JTN-PJG ECF No. 6 filed 12/17/19 PageID.50 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DANIEL HANANIAH ALI EL,

              Plaintiff,                              Hon. Janet T. Neff

v.                                                    Case No. 1:19-cv-1030

NATHAN LAFRAMBOISE,

            Defendant.
_________________________________/

                           REPORT AND RECOMMENDATION

        Daniel Hananiah Ali El initiated this action on December 6, 2019, against Nathan

Laframboise, Special Agent with the Internal Revenue Service. Because Ali El has been

permitted to proceed as a pauper, the Court has reviewed his complaint pursuant to 28

U.S.C. 1915(e)(2) to determine whether it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. For the reasons herein, the undersigned recommends

that the complaint be dismissed for failure to state a claim.

        A claim must be dismissed for failure to state a claim on which relief may be

granted unless the [f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaint s allegations are true.

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). But the Court need not accept

as true factual allegations that are clearly irrational or wholly incredible.     Denton v.

Hernandez, 504 U.S. 25, 33 (1992).
  Case 1:19-cv-01030-JTN-PJG ECF No. 6 filed 12/17/19 PageID.51 Page 2 of 4



       As the Supreme Court has held, to avoid dismissal, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face.   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard is

not akin to a probability requirement, but it asks for more than a sheer possibility that

a defendant has acted unlawfully.        If the complaint simply pleads facts that are merely

consistent with a defendant s liability, it stops short of the line between possibility and

plausibility of entitlement to relief.     Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed
             with nothing more than conclusions.            Second, only a
             complaint that states a plausible claim for relief survives a
             motion to dismiss. . .Determining whether a complaint states
             a plausible claim for relief will, as the Court of Appeals
             observed, be a context-specific task that requires the
             reviewing court to draw on its judicial experience and common
             sense. But where the well pleaded facts do not permit the court
             to infer more than the mere possibility of misconduct, the
             complaint has alleged – but it has not show[n] – that the
             pleader is entitled to relief.

Id. at 678-79 (internal citations omitted).

       In his complaint, Daniel Hananiah Ali El alleges the following. Ali El owns a

business, New Amexem Accounting Marketing & Investing (New Amexem), which

secured a tax refund check in the amount of five million dollars. When Ali El attempted

to negotiate this check, however, it was confiscated by the Lansing Police Department.

                                                2
  Case 1:19-cv-01030-JTN-PJG ECF No. 6 filed 12/17/19 PageID.52 Page 3 of 4



Ali El thereafter requested that the United States Internal Revenue Service reissue the

check. Defendant refused on the ground that the tax return filed by New Amexem was

“frivolous.” Defendant instead kept the check “for his own personal reasons.” Ali El

alleges that Defendant violated: (1) the 1787 Treaty of Peace and Friendship; (2) the

Sundry Moor Act of 1790; (3) Article IV, Section I, Article VI, Section II, and Article I,

Section X of the United States Constitution. Ali EL further alleges that Defendant has

committed treason.

      The present complaint must be dismissed for two separate reasons. First Ali El

has initiated this action on behalf of a corporate entity, New Amexem. There is no

indication, however, that Ali El is a licensed attorney. As a layperson, Ali El cannot

assert a legal claim on behalf of a corporate entity. See, e.g., Sanchez v. Walentin, 526

Fed. Appx. 49, 51 (2d Cir., June 3, 2013). Accordingly, the undersigned recommends

that the complaint be dismissed.        In the alternative, should the complaint be

interpreted as asserting claims by Ali El on his own behalf, rather than on behalf of New

Amexem, the result is the same.

      Plaintiff’s allegations do not implicate or violate the cited constitutional

provisions. Plaintiff cannot assert a cause of action under the 1787 Treaty of Peace and

Friendship. See, e.g., Bey v. Butzbaugh, 2014 WL 5149931 at *5 (W.D. Mich., Oct. 14,

2014) (no private right of action exists for alleged violations of the Treaty of Peace and

Friendship).   The Sundry Moor Act of 1790 likewise affords no relief.          See, e.g.,

Metaphyzic El-Ectromagnetic Supreme-El v. Director, Department of Corrections, 2015

WL 1138246 at *7 (E.D. Va., Mar. 3, 2015) (the Moors Sundry Act of 1790 was passed by
                                           3
  Case 1:19-cv-01030-JTN-PJG ECF No. 6 filed 12/17/19 PageID.53 Page 4 of 4



the State of Carolina and, therefore, has no applicability outside South Carolina).

Finally, putting aside that Ali El has failed to allege facts that Defendant committed

treason, the statute cited by Ali El is a criminal statute which cannot be enforced by a

private citizen. See, e.g., Medlock v. Grembowski, 2016 WL 750353 at *5 (W.D. Mich.,

Feb. 26, 2016).

                                     CONCLUSION

      For the reasons discussed herein, the undersigned recommends that Plaintiff s

claims be dismissed pursuant to 28 U.S.C.       1915(e)(2).

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.             28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                       Respectfully submitted,


Date: December 17, 2019                                /s/ Phillip J. Green
                                                       PHILLIP J. GREEN
                                                       United States Magistrate Judge




                                            4
